Citation Nr: 1645833	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for post-polio syndrome, to include left shoulder, arm, and leg.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).

4.  Entitlement to an initial compensable evaluation for migraine headaches with dizziness associated with TBI prior to October 21, 2015.

5.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches with dizziness associated with TBI on or after October 21, 2015.

6.  Entitlement to an initial compensable evaluation for scintillating scotoma associated with migraine headaches with dizziness.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.

In a May 2015 decision, the Board dismissed the appeal as to the claim for service connection for ischemic heart disease addressed in the September 2011 rating decision.  The Board also remanded the above claims for further development, and the case has since been returned to the Board for appellate review.

In a February 2016 rating decision, the RO increased the evaluation for the migraine headache disability to 30 percent, effective from October 21, 2015.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.

Regarding the post-polio syndrome claim, the December 2009 VA neurological disorders examiner noted a past medical history of post-polio syndrome affecting mostly the Veteran's left arm.  The December 2009 VA TBI examiner found that the Veteran had decreased strength in his left upper arm and shoulder and some mild muscle atrophy in the left upper extremity triceps and biceps, noting that the Veteran reported that he had polio as a child affecting his left upper arm and shoulder.  These examination reports did not contain etiology opinions.  In October 2015, the same TBI examiner evaluated the Veteran (TBI, peripheral nerves, and headaches examination reports) and determined that the Veteran's left arm, leg, and scapula (shoulder) were affected by his childhood polio.  The examiner noted in the examination report and corresponding medical opinion that the Veteran's entrance examination did not mention polio or the residuals, but the Veteran clearly remembered the doctor being aware of it.  The examiner indicated that the Veteran had current left-sided post-polio deficits, including left arm muscle atrophy and increased fatigue in the muscles after use.  The examiner also indicated that the Veteran had left-sided polio residuals prior to service, including weakness and scapula winging, that were not aggravated by an in-service event, injury, or illness.

The Veteran's December 1968 pre-induction examination report shows that his upper and lower extremities and spine were found to be normal, and there was no finding referable to these body systems under the summary of defects and diagnoses section of the examination report.  A March 10, 1969, notation following additional physical evaluation indicated that there were no additional defects discovered, and the Veteran was fit for military service.  The Veteran was examined several days later at the recruit depot, and an additional defect of scoliosis, left, was noted.  It was also documented that there was a change to the original report of medical history, to include the Veteran's report of having polio at age 4.  The February 1973 separation examination shows that the Veteran's upper and lower extremities and spine were found to be normal, with the exception of atrophy of the left upper extremity secondary to polio in childhood.  During the January 2015 Board hearing, the Veteran testified that the polio caused scoliosis of his spine, in addition to his left arm atrophy and winged scapula.  See Bd. Hrg. Tr. at 14.

Based on the foregoing, it is unclear if the Veteran's noted scoliosis was associated with his childhood polio.  Therefore, additional a VA medical opinion is needed.

Regarding the TDIU claim, the Veteran was provided a February 2016 social and industrial survey by telephone in response to the prior remand.  However, that examination was based on consideration of all of the Veteran's medical problems, as well as his age, and did not address whether there was any form of employment that he could perform without regard to any nonservice-connected disorders.  Based on the foregoing, the Board finds that an additional social and industrial survey is needed to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the January 2015 non-VA optometry consultation report identified in the November 2015 VA eye examination report, which appears to be available in the Vista Imaging System.  It does not appear that the actual report was contained in the February 2016 CAPRI uploads, but those records indicate that the Veteran had this appointment on January 20, 2015.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

It is noted that the RO obtained copies of the Veteran's SSA records in July 2010, shortly after he filed his SSA disability claim; however, it appears that the documents associated with the claims file may be incomplete, as the record does not contain the actual SSA decision.  As such, the AOJ should submit an additional request for SSA records.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate October 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current post-polio syndrome, to include left shoulder, arm, and leg, that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2009 and October 2015 VA examination reports.

The examiner is asked to address whether the Veteran's scoliosis, left (a defect additionally noted following his physical examination at the recruit depot on March 13, 1969 (service treatment records, p. 9)) was a result of his childhood polio or whether it was unrelated to that disease process.  See also, e.g., January 2010 VA treatment record (evaluation noting current problems including scoliosis).  The Veteran has contended that the polio caused the scoliosis, in addition to his left arm and shoulder problems, and an additional medical opinion is needed to address this contention.  See Bd. Hrg. Tr. at 14.

If the examiner determines that the scoliosis was a result of the childhood polio, he or she should state whether there was an increase in the severity of the preexisting scoliosis during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by appropriate personnel.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities alone on his ability to work.  Consideration should not be given to any nonservice-connected disorder or the Veteran's age.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

The examiner should specifically consider the information contained in the February 2016 VA social and industrial survey report, as well as the 2009, 2010, 2015, and 2016 VA examination reports and medical opinions.

A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion if needed for the residuals of TBI, migraine headache, scintillating scotoma, and bilateral hearing loss claims.

6.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


